RESPONSE TO AMENDMENT
This communication is responsive to the amendment filed 20-September-2022 with respect to application17/076,293 filed 21-October-2020.  
Applicant has amended claims 1, 11 and 20.
Claims 1-20 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC §112(a)
The following is a quotation of the first paragraph of 35 USC §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 USC §112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding independent claims 1 and 11:  These claims have been amended to recite in part: “wherein the data indicative of the state of the controlling device comprises data indicative of input received by the controlling device that caused the controlling device to transmit one or more command communications to at least the controllable device via the second communications interface”.  The Examiner has been unable to find clear support for this feature in the specification of the disclosure, and is therefore rejected for lack of written description support. The Applicant should either indicate specifically where support may be found in the specification, or amend the claim to remove unsupported limitations.
Regarding claims 2-10 and 12-20:  These claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC §112(b)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim XXX rejected under 35 USC §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10-18 and 20 are rejected under 35 USC §103 as unpatentable over Correnti (United States Patent Application Publication # US 2020/0035080 A1) in view of Magielse et al. (United States Patent Application Publication # US 2019/0295395 A1), hereinafter Magielse.
Consider claim 1: A controlling device adapted for simulating a prior usage of at least a controllable device, Correnti discloses a system and method, comprising a monitor control unit, for occupancy simulation within a monitored property [Title; Abstract; Fig. 1-3; Para. 0002, 0004-0006], comprising:
a processing device; the monitor control unit (112/210) comprising a controller (212) (processor) [Fig. 1-2; Para. 0020, 0037]
a memory coupled to the processing device; the processor receiving instructions stored in memory [Para. 0037, 0071];
a first communications interface; a network module (214) facilitating communication through a network (205) to a remote server (114,270) [Fig. 1-2; Para. 0022, 0035-0036, 0038-0039]; and
a second communications interface; the controller also communicating with sensors, (220) smart devices (222) and cameras (230) over communication links (224, 226 and 228 respectively) [Fig. 1-2; Para. 0021, 0028, 0034, 0044];
wherein the memory stores instructions and the instructions, when executed by the processing device, [Para. 0037; 0071], cause the controlling device to perform steps comprising:
while operating in a normal mode of operation, 
periodically capturing by the controlling device data indicative of a state of the controlling device and providing the periodically captured data to a cloud server device via the first communications interface for use by the cloud server device in generating a vacation mode operational data; data from sensors, lights and smart devices is collected when a change in state is detected and/or on a periodic basis, sent to the backend (cloud) server, and used to generate one or more occupancy simulation patterns (310) stored on the server [Fig. 3-4; Para. 0022; 0028, 0052, 0057]; and
in response to the controlling device being placed into a vacation mode of operation, 
providing to the cloud server device via the first communications interface a request to receive the vacation mode operational data, 
receiving from the cloud server device via the first communications interface the vacation mode operational data, wherein the monitor control unit monitors activity of the sensors and smart at the property and may consult with users/user devices, to determine if the property is vacant, (step 320) and communicates this to the server [Fig. 3-4; Para. 0027, 0053 (also 0057-005)], 
using the received vacation mode operational data to replicate the periodically captured state of the controlling device and, thereby, 
causing the controlling device to periodically issue command communications to at least the controllable device via the second communications interface for the purpose of simulating the prior usage of at least the controllable device; the server selects an occupancy pattern to execute, sends the instructions to the monitoring control, (step 330) whereby the controller commands lights (and other smart devices) to turn on and/or off (using communications links (224, 226, 228) to implement the simulated occupancy pattern [Fig. 1-3; Para. 0026, 0054 (also 0055-00560)];
wherein the data indicative of the state of the controlling device comprises data indicative of input received by the controlling device that caused the controlling device to transmit one or more command communications to at least the controllable device via the second communications interface.
Correnti does not explicitly define normal and vacation modes of operation as claimed but does disclose ongoing monitoring (and logging) of occupancy activity at the property to monitor, model and predict activity level at the property, and based on the monitored activity and in embodiments, resident location and consultation indicative of an unoccupied property, determines to activate a particular occupancy pattern, for a particular duration of time.
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that a determined condition in which normal property and occupancy is determined is a normal condition, and a determined condition where the property is not occupied is an away (or vacation) condition, whereas operation during a normal condition is normal operation (or mode) and operation in which a simulated occupancy pattern in implemented is an (away/vacation) operation and mode as taught by Correnti, in order that a bystander or criminal is not able to determine that the property is unoccupied.
Correnti discloses that the monitor control unit may communicate with various home sensors and smart devices, and receive status information from them using a second communication interface, communicate this information to a remote server via a first communication interface while occupants are at home (normal mode). The server uses this information to generate one or more “away/vacation” simulations, and transmits these simulations back to the monitor control unit via the first interface when operating in an away mode.  The monitor control unit in turn, transmits simulation commands to operate the various home devices via the second interface.
Correnti does not, however, particularly disclose that the monitor control unit issues commands to control the various home devices while in the normal mode (specifically that the monitor control unit controls the devices based on received inputs in normal mode), but only that the monitor control device collects information from devices in the normal mode and issues commands to the devices in away mode. This feature was known in analogous prior art, however, and for example:
Magielse discloses a presence simulation system and method [Title; Abstract; Fig. 1; Para. 0001, 0007-0008], 

    PNG
    media_image1.png
    235
    503
    media_image1.png
    Greyscale

and wherein an embodiment discloses a plurality home devices (luminaires) (4), which may be independently controllable from lighting control apparatus (5) through a bridge (10) (equivalent to a monitor control unit), the bridge communicating to the devices through a short range wireless network (second interface), and communicates with a remote computer system (20) (which may be a cloud component) through a first communication network (internet).  In operation, the bridge may communicate control inputs that it receives and used to control the devices, to the computer, and from which the computer may generate one or more profiles (simulations) when occupants are present (home mode) and that computer may use a profile to issue through the bridge to control the devices when occupants are not present (away mode) [Fig. 1; Para. 0037-0052, particularly: 0037-0038, 0041-0045, 0050-0052]. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to control various home devices through a controller/bridge device (such that all user control commands are presented as inputs to the bridge and bridge outputs are used to control devices), and wherein bridge is also has communications interface to internet or cloud computing systems such that real time home device status information may be communicated to a remote computer, and where the computer may control the home devices through the bridge as taught by Magielse and applied to the periodic capture of data in an at home mode for use in generating a simulation for use in an away mode for systems and methods for simulating occupancy within a property as taught by Correnti, where networking of home devices and controls through a bridge or controller simplifies installation and allows more flexible operation (and interoperation of the devices) and also simplifies remote monitoring and control of home appliances and devices. 
Consider claim 2 and as applied to claim 1: The controlling device as recited in claim 1, wherein the instructions, when executed by the processing device, cause the controlling device to respond to a pause command received from the server device via the first communications interface by pausing the using of the vacation mode operational data. Correnti discloses that the server may end the occupation simulation (i.e. leave vacation mode) by commanding the control unit to do so, based on a variety of triggers and conditions [Para. 0010; 0054-0056] and further, that on detecting a further change the server may command a new simulation, or re-initialize the first simulation (in effect a pause) [Para. 0055].
Consider claim 3 and as applied to claim 1: The controlling device as recited in claim 1, wherein the instructions, when executed by the processing device, cause the controlling device to use data that functions to identify the controllable appliance to configure itself to communicate with the controllable device via the second interface.  Correnti discloses that the monitoring server (114) may receive and store user preferences including with respect to which devices are to be used in an occupation simulation. The monitoring server communicates these preferences to the controller for implementation (i.e. which devices with which the controller should communicate using the second interface(s) [Fig. 1-2; Para, 0025-0026].
Consider claim 4 and as applied to claim 1: The controlling device as recited in claim 1, wherein the second interface comprises a wired communications interface. Correnti specifically discloses that communication between the controller and sensors, smart devices and cameras may be wired or wireless [Fig. 1-2; Para. 0044].
Consider claim 5 and as applied to claim 1: The controlling device as recited in claim 1, wherein the second interface comprises a wireless communications interface. Correnti specifically discloses that communication between the controller and sensors, smart devices and cameras may be wired or wireless [Fig. 1-2; Para. 0044].
Consider claim 6 and as applied to claim 1: The controlling device as recited in claim 1, wherein the step of periodically capturing data indicative of a state of the controlling device and providing the periodically captured data to a cloud server device via the first communications interface for use by the cloud server device in generating a vacation mode operational data further comprises 
associating a time stamp with the periodically captured data and also providing data indicative of the time stamp to the cloud server via the first communications interface for use by the cloud server device in generating the vacation mode operational data. 
Correnti specifically discloses that data received by the monitoring control unit from sensors and smart devices may be time stamped, and also that in various embodiments the data received by the control unit is forwarded to the server for processing [Fig. 4; Para. 0005, 0057-0058].
Consider claim 7 and as applied to claim 1: The controlling device as recited in claim 1, wherein the step of periodically capturing data indicative of a state of the controlling device and providing the periodically captured data to a cloud server device via the first communications interface for use by the cloud server device in generating a vacation mode operational data further comprises 
associating a captured state of the controlled device with the periodically captured data and also providing data indicative of the captured state of the controlled device to the cloud server via the first communications interface for use by the cloud server device in generating the vacation mode operational data.
Correnti discloses that data received by the monitoring control unit from sensors and smart devices may indicate a state of various of the devices at the property with a specific example of times that a particular lamp is turned on and off, and a period of activation, and also that in various embodiments the data received by the control unit is forwarded to the server for processing [Fig. 1-2, 4; Para. 0021-0022, 0028, 0058-0059].
Consider claim 8 and as applied to claim 1: The controlling device as recited in claim 1, wherein the instructions, when executed by the processing device, cause the controlling device to capture data indicative of the state of the controlling device in response to a detected change in state of the controlling device. Correnti discloses that the monitoring control unit is programmed to receive device usage data, occupancy data and changes thereto, and particularly that the monitoring controller may receive data from sensors and smart devices when a change is sensed (a change in state), and that this information is collected by the controller and sent to the server for processing (steps 410/420) [Fig. 4; Para. 0010, 0057-0058 (also 0059)].
Consider claim 10 and as applied to claim 1: The controlling device as recited in claim 1, wherein the instructions, when executed by the processing device, cause the controlling device to continue periodically capturing data indicative of a state of the controlling device and providing the periodically captured data to the cloud server device via the first communications interface whilst operating in the vacation mode of operation for use by the cloud server device in generating an alarm if an indicated state of the controlling device fails to correspond to an expected playback state of the controlling device. Correnti discloses embodiments in which a user sets preferences such that occupancy simulations (vacation mode) are performed using a specific time schedule, and wherein sensors and device state is monitored by the monitor, and if indication is received that the property is again occupied (such as detection of a door opening), that the occupancy simulation is ended, and also that the communication may communicate a notification to a user device (alarm) indicating the scheduled simulation (expected playback state) has been terminated or will not occur (does not correspond to expected playback state) [Para. 0068, 0071].  Correnti also discloses that the monitor control unit may receive sensor information on a periodic basis, and forward that information to the monitoring server for processing [Fig. 4; Para. 0057].
Consider claim 11: A method for simulating a prior usage of at least a controllable device, Correnti discloses a system and method, comprising a monitor control unit, for occupancy simulation within a monitored property [Title; Abstract; Fig. 1-3; Para. 0002, 0004-0006], comprising:
while operating in a normal mode of operation of a controlling device, 
periodically capturing by the controlling device data indicative of a state of the controlling device and providing the periodically captured data by the controlling device to a cloud server device via a first communications interface of the controlling device for use by the cloud server device in generating a vacation mode operational data; data from sensors, lights and smart devices is collected when a change in state is detected and/or on a periodic basis, sent to the backend (cloud) server, and used to generate one or more occupancy simulation patterns (310) stored on the server [Fig. 3-4; Para. 0022; 0028, 0052, 0057]; and
in response to the controlling device being placed into a vacation mode of operation, 
providing by the controlling device to the cloud server device via the first communications interface a request to receive the vacation mode operational data, 
receiving by the controlling device from the cloud server device via the first communications interface the vacation mode operational data, wherein the monitor control unit monitors activity of the sensors and smart at the property and may consult with users/user devices, to determine if the property is vacant, (step 320) and communicates this to the server [Fig. 3-4; Para. 0027, 0053 (also 0057-005)], 
using by the controlling device the received vacation mode operational data to replicate the periodically captured state of the controlling device, and thereby 
causing the controlling device to periodically issue command communications to at least the controllable device via a second communications interface of the controlling device for the purpose of simulating the prior usage of at least the controllable device; the server selects an occupancy pattern to execute, sends the instructions to the monitoring control, (step 330) whereby the controller commands lights (and other smart devices) to turn on and/or off (using communications links (224, 226, 228) to implement the simulated occupancy pattern [Fig. 1-3; Para. 0054 (also 0026, 0055-00560)];
wherein the data indicative of the state of the controlling device comprises data indicative of input received by the controlling device that caused the controlling device to transmit one or more command communications to at least the controllable device via the second communications interface.
Correnti does not explicitly define normal and vacation modes of operation as claimed but does disclose ongoing monitoring (and logging) of occupancy activity at the property to monitor, model and predict activity level at the property, and based on the monitored activity and in embodiments, resident location and consultation indicative of an unoccupied property, determines to activate a particular occupancy pattern, for a particular duration of time.
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that a determined condition in which normal property and occupancy is determined is a normal condition, and a determined condition where the property is not occupied is an away (or vacation condition), whereas operation during a normal condition is normal operation (or mode) and operation in which a simulated occupancy pattern in implemented is an (away/vacation) operation and mode as taught by Correnti, in order that a bystander or criminal is not able to determine that the property in unoccupied.
Correnti discloses that the monitor control unit may communicate with various home sensors and smart devices, and receive status information from them using a second communication interface, communicate this information to a remote server via a first communication interface while occupants are at home (normal mode). The server uses this information to generate one or more “away/vacation” simulations, and transmits these simulations back to the monitor control unit via the first interface when operating in an away mode.  The monitor control unit in turn, transmits simulation commands to operate the various home devices via the second interface.
Correnti does not, however, particularly disclose that the monitor control unit issues commands to control the various home devices while in the normal mode (specifically that the monitor control unit controls the devices based on received inputs in normal mode), but only that the monitor control device collects information from devices in the normal mode and issues commands to the devices in away mode. This feature was known in analogous prior art, however, and for example:
Magielse discloses a presence simulation system and method [Title; Abstract; Fig. 1; Para. 0001, 0007-0008], and wherein an embodiment discloses a plurality home devices (luminaires) (4), which may be independently controllable from lighting control apparatus (5) through a bridge (10) (equivalent to a monitor control unit), the bridge communicating to the devices through a short range wireless network (second interface), and communicates with a remote computer system (20) (which may be a cloud component) through a first communication network (internet).  In operation, the bridge may communicate control inputs that it receives and used to control the devices, to the computer, and from which the computer may generate one or more profiles (simulations) when occupants are present (home mode) and that computer may use a profile to issue through the bridge to control the devices when occupants are not present (away mode) [Fig. 1; Para. 0037-0052, particularly: 0037-0038, 0041-0045, 0050-0052]. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to control various home devices through a controller/bridge device (such that all user control commands are presented as inputs to the bridge and bridge outputs are used to control devices), and wherein bridge is also has communications interface to internet or cloud computing systems such that real time home device status information may be communicated to a remote computer, and where the computer may control the home devices through the bridge as taught by Magielse and applied to the periodic capture of data in an at home mode for use in generating a simulation for use in an away mode for systems and methods for simulating occupancy within a property as taught by Correnti, where networking of home devices and controls through a bridge or controller simplifies installation and allows more flexible operation (and interoperation of the devices) and also simplifies remote monitoring and control of home appliances and devices. 
Consider claim 12 and as applied to claim 11: The method as recited in claim 11, further comprising causing the controlling device to respond to a pause command received from the server device via the first communications interface by pausing the using of the vacation mode operational data. Correnti discloses that the server may end the occupation simulation (i.e. leave vacation mode) by commanding the control unit to do so, based on a variety of triggers and conditions [Para. 0010; 0054-0056] and further, that on detecting a further change the server may command a new simulation, or re-initialize the first simulation (in effect a pause) [Para. 0055].
Consider claim 13 and as applied to claim 11: The method as recited in claim 11, further comprising causing the controlling device to use data that functions to identify the controllable appliance to configure itself to communicate with the controllable device via the second interface. Correnti discloses that the monitoring server (114) may receive and store user preferences including with respect to which devices are to be used in an occupation simulation. The monitoring server communicates these preferences to the controller for implementation (i.e. which devices with which the controller should communicate using the second interface(s) [Fig. 1-2; Para, 0025-0026].
Consider claim 14 and as applied to claim 11: The method as recited in claim 11, wherein the second interface comprises a wired communications interface. Correnti specifically discloses that communication between the controller and sensors, smart devices and cameras may be wired or wireless [Fig. 1-2; Para. 0044].
Consider claim 15 and as applied to claim 11: The method as recited in claim 11, wherein the second interface comprises a wireless communications interface. Correnti specifically discloses that communication between the controller and sensors, smart devices and cameras may be wired or wireless [Fig. 1-2; Para. 0044].
Consider claim 16 and as applied to claim 11: The method as recited in claim 11, wherein periodically capturing data indicative of a state of the controlling device and providing the periodically captured data to a cloud server device via the first communications interface for use by the cloud server device in generating a vacation mode operational data further comprises 
associating a time stamp with the periodically captured data and also providing data indicative of the time stamp to the cloud server via the first communications interface for use by the cloud server device in generating the vacation mode operational data.
Correnti specifically discloses that data received by the monitoring control unit from sensors and smart devices may be time stamped, and also that in various embodiments the data received by the control unit is forwarded to the server for processing [Fig. 4; Para. 0005, 0057-0058].
Consider claim 17 and as applied to claim 11: The method as recited in claim 11, wherein periodically capturing data indicative of a state of the controlling device and providing the periodically captured data to a cloud server device via the first communications interface for use by the cloud server device in generating a vacation mode operational data further comprises 
associating a captured state of the controlled device with the periodically captured data and also providing data indicative of the captured state of the controlled device to the cloud server via the first communications interface for use by the cloud server device in generating the vacation mode operational data.
Correnti discloses that data received by the monitoring control unit from sensors and smart devices may indicate a state of various of the devices at the property with a specific example of times that a particular lamp is turned on and off, and a period of activation, and also that in various embodiments the data received by the control unit is forwarded to the server for processing [Fig. 1-2, 4; Para. 0021-0022, 0028, 0058-0059].
Consider claim 18 and as applied to claim 11: The method as recited in claim 11, further comprising causing the controlling device to capture data indicative of the state of the controlling device in response to a detected change in state of the controlling device. Correnti discloses that the monitoring control unit is programmed to receive device usage data, occupancy data and changes thereto, and particularly that the monitoring controller may receive data from sensors and smart devices when a change is sensed (a change in state), and that this information is collected by the controller and sent to the server for processing (steps 410/420) [Fig. 4; Para. 0010, 0057-0058 (also 0059)].
Consider claim 20 and as applied to claim 11: The method as recited in claim 11, further comprising causing the controlling device to continue periodically capturing data indicative of a state of the controlling device and providing the periodically captured data to the cloud server device via the first communications interface whilst operating in the vacation mode of operation for use by the cloud server device in generating an alarm if an indicated state of the controlling device fails to correspond to an expected playback state of the controlling device. Correnti discloses embodiments in which a user sets preferences such that occupancy simulations (vacation mode) are performed using a specific time schedule, and wherein sensors and device state is monitored by the monitor, and if indication is received that the property is again occupied (such as detection of a door opening), that the occupancy simulation is ended, and also that the communication may communicate a notification to a user device (alarm) indicating the scheduled simulation (expected playback state) has been terminated or will not occur (does not correspond to expected playback state) [Para. 0068, 0071].  Correnti also discloses that the monitor control unit may receive sensor information on a periodic basis, and forward that information to the monitoring server for processing [Fig. 4; Para. 0057].

Claims 9 and 19 are rejected under 35 USC §103 as unpatentable over Correnti (United States Patent Application Publication # US 2020/0035080 A1), and Magielse et al. (United States Patent Application Publication # US 2019/0295395 A1), hereinafter Magielse, further in view of McCarthy III et al. (United States Patent Application Publication # US 2015/0160636 A1), hereinafter McCarthy.
Consider claim 9 and as applied to claim 1: The controlling device as recited in claim 1, wherein the instructions, when executed by the processing device, cause the controlling device to capture data indicative of the state of the controlling device in response to the controlling device receiving a command communication from a further controlling device via a third interface of the controlling device.
Correnti discloses user mobile devices (118/240) which communicate with monitor control units through a (third) interface [Fig. 1-2; Para. 0035-0036, 0045-0046] and which may be used to receive alarms and notifications, confirm location of a resident, and or configure monitoring control operation [Para. 0048, 0051, 0059, 0066-0068], but does not specifically disclose use of a command or request to obtain or modify status or state of the monitoring controller or system.  This was known in the prior art, however, and for example:
McCarthy discloses an analogous home monitoring and control system [Title; Abstract; Fig. 1-5; Para. 0006, 0028] and particularly that monitoring system status and that of various sensors and smart devices may be collected and received by a remote smart phone and particular devices controlled and activated [Para. 0208-0212].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to allow a remote user smartphone to obtain system and various device status, and/or control operation remotely through a communication interface, as taught by McCarthy, and applied to a system and method, comprising a monitor control unit, for occupancy simulation within a monitored property as taught by Correnti as modified by Magielse, in order that a resident, away from the property, may be appraised of the status of the property, at any time of interest, and may adjust operation of the system and component devices whenever desired.
Consider claim 19 and as applied to claim 11: The method as recited in claim 11, further comprising causing the controlling device to capture data indicative of the state of the controlling device in response to the controlling device receiving a command communication from a further controlling device via a third interface of the controlling device. This claim is rejected on based on the same references, citations and analysis as for claim 9 previously, and as applied to claim 11. 

Response to Arguments
Applicant’s arguments filed on 20-September-2022 have been carefully and fully considered by the Examiner, and responses are provided as follow:
Consider Applicant’s remarks with respect to the rejection of claims 1-8, 10-18 and 20 under 35 USC §103 over Correnti (US 2020/0035080 A1) [Remarks: page 8]:
Regarding independent claims 1 and 11: Applicant’s argument with respect to these claims is, in brief, that Correnti fails to teach “a controlling device periodically capturing data about its own state for use in a vacation mode of operation”.  This argument has been considered, but is rendered moot by a new rejection of the claim under 35 USC §103 over Correnti and Magielse (US 2019/0295395 A1), the new rejection, necessitated by the amendment, and where Correnti teaches the periodic capture of information, and Magielse teaches real time capturing of a bridge (controller monitor) input state.
Regarding claims 2-8, 10, 12-18 and 20: No new or additional arguments have been made with respect to these claims, and allowability is asserted, based on the alleged allowability of claims 1 and 11, from which they depend.  These claims are now also rejected under 35 USC §103 over Correnti and Magielse, based on the new rejection of their respective base claims, and on the particular citations and analysis presented for each in this Office action.
Consider Applicant’s remarks with respect to the rejection of claims 9 and 19 under 35 USC §103 over Correnti and McCarthy (US 2015/0160636 A1) [Remarks: page 8]: No new or additional arguments have been made with respect to these claims, and allowability is asserted, based on the alleged allowability of claims 1 and 11, from which they depend.  These claims are now also rejected under 35 USC §103 over Correnti and Magielse, based on the new rejection of their respective base claims, and on the particular citations and analysis presented for each in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Bury (U.S. Patent Application Publication # US 2013/0325150 A1) disclosing a method for the operation of a control unit and a control unit.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684